544 U.S. 1015
GONZALEZ-ANTUNAv.UNITED STATESMENCHACA-MORENO, AKA AMUNDO MENCHACAv.UNITED STATESNAVARETTE-CASTILLO, AKA CASTILLO-NAVARETTEv.UNITED STATESVARELA-MARQUEZv.UNITED STATES
No. 04-9401.
Supreme Court of United States.
May 2, 2005.

1
C. A. 5th Cir. Reported below: 115 Fed. Appx. 274 (second judgment), 277 (third judgment), 718 (first judgment), and 728 (fourth judgment).


2
C. A. 5th Cir. Reported below: 115 Fed. Appx. 274 (second judgment), 277 (third judgment), 718 (first judgment), and 728 (fourth judgment).


3
C. A. 5th Cir. Reported below: 115 Fed. Appx. 274 (second judgment), 277 (third judgment), 718 (first judgment), and 728 (fourth judgment).


4
C. A. 5th Cir. Reported below: 115 Fed. Appx. 274 (second judgment), 277 (third judgment), 718 (first judgment), and 728 (fourth judgment).


5
Motion of petitioners for leave to proceed in forma pauperis granted. Certiorari granted, judgments vacated, and cases remanded for further consideration in light of United States v. Booker, 543 U.S. 220 (2005).